UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1788


In re:   DANIEL J. WILLIS,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                         (4:15-mc-00001-H)


Submitted:   October 20, 2015              Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel Johnson Willis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel J. Willis petitions for a writ of mandamus seeking

an order directing the district court to act on his motion to

file   a    new       civil    action.         We    conclude      that   Willis      is    not

entitled         to   mandamus       relief.        Mandamus    relief       is   a   drastic

remedy and should be used only in extraordinary circumstances.

Kerr   v.    U.S.      Dist.     Court,       426    U.S.   394,    402   (1976);      United

States      v.    Moussaoui,         333   F.3d     509,    516-17    (4th    Cir.     2003).

Further, mandamus relief is available only when the petitioner

has a clear right to the relief sought, which Willis has not

demonstrated.          In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988).             To the extent Willis argues delay, we find

the present record does not reveal undue delay in the district

court.      Accordingly, although we grant leave to proceed in forma

pauperis and grant Willis’s motions for leave to file a petition

for writ of mandamus, we deny the petition for writ of mandamus

and amended petition.                 We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials         before      this    court    and    argument       would    not     aid   the

decisional process.



                                                                          PETITION DENIED




                                                2